 1   AVYNO LAW P.C.
     Edward F. O’Connor, Esq. (SBN 123398)
 2   Email: efo@avynolaw.com
     6345 Balboa Blvd., Suite 208, Building I
 3   Encino, CA 91316
     Tel.: (818) 654-8840
 4   Fax: (818) 332-4205
 5   Attorneys for Plaintiff
     C. Scott Killips
 6
     ALPHA TRIAL GROUP, LLP
 7   Richard K. Welsh (SBN 208825)
     Jeffrey A. Zuidema (SBN 248057)
 8   10880 Wilshire Blvd., Suite 1126
     Los Angeles, CA 90024
 9   Telephone: (310) 562-4550
     Email: rwelsh@atgllp.com
10           jzuidema@atgllp.com
11   Attorneys for Defendants
     Before the Butcher, LLC and Donn LaTour
12
13
14                       UNITED STATES DISTRICT COURT
15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                              SOUTHERN DIVISION
17
18
     C. SCOTT KILLIPS, an individual,       CASE NO.: SA CV 19-0948 FMO (PLAx)
19             Plaintiff,
                                            Hon. Fernando M. Olguin
20         vs.
                                            Magistrate Paul L. Abrams
21   BEFORE THE BUTCHER, LLC, a
     Delaware limited liability company;
22   DONN LATOUR, an individual; and        ORDER RE: STIPULATED
     DOES 1 through 10, inclusive,          PROTECTIVE ORDER
23
                  Defendants.
24
25
26
27
28
                                        1
                     ORDER RE: STIPULATED PROTECTIVE ORDER
 1          Having considered the papers, and finding that good cause exists, the Parties’ Stipulated

 2   Protective Order is granted.

 3          IT IS SO ORDERED.

 4
 5           October 21,
     DATED: ____________________, 2019             ______________________________________
                                                   Hon. Paul L. Abrams
 6
                                                   UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
                        ORDER RE: STIPULATED PROTECTIVE ORDER
